                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


MICHAEL LONG JR.                                                               PLAINTIFF


v.                             No: 4:18-cv-00475 JM-PSH


RUSTY PAGE, et al.                                                         DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 3rd day of March, 2020.



                                                  UNITED STATES DISTRICT JUDGE
